DETAILED ACTION
	This action is final. Claims 1-5, 7-10, and 12-15 are currently pending. Claims 6 and 11 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 6 and 11 have been cancelled, and the objections to the claims have been withdrawn. The examiner notes that the subject matter of claim 6 which has been incorporated into claim 1 by amendment has addressed the previous minor informality.
	Claim 7 no longer invokes 35 U.S.C. 112f after amendment.

Response to Arguments
Applicant's arguments filed 01/28/2022 in the section titled “As to Sakurada” starting on page 8 have been fully considered but they are not persuasive. Applicant argues that the index value mapped to Sakurada does not meet the newly amended limitations supported by claim 6 and paragraphs [0046] and [0047] of the specification. In particular, that an index value indicating the “tire wear amount” is different from a rainfall amount, flooding state, or visibility rate of Sakurada. Applicant further argues that the deficiencies of Sakurada may not be cured in combination with another reference.
Although the examiner understands an index value corresponding to the environmental conditions such as rainfall or flooding to be a value at least affecting tire wear, the examiner agrees that Sakurada does not explicitly disclose wherein the index value is a value indicating a tire wear amount.

A similar reasoning is applied to the dependent claims of claim 1, as well as independent claim 7 and its dependent claims. See the claim rejections below.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 2020/0149919 A1), in view of Kakehi (US 2020/0380862 A1).

	Regarding claim 1, Sakurada discloses a vehicle traveling condition evaluation method (In paragraph [0035], Sakurada discloses estimating an environmental state surrounding vehicles 10 for a plurality of areas; the examiner understands the estimation of an environmental state of a vehicle to be one example of evaluating a vehicle traveling condition under its broadest reasonable interpretation) comprising:
dividing stored map information into a plurality of sectioned areas (In paragraph [0035], Sakurada discloses that the areas may be a plurality of areas formed by dividing an estimation target 
associating position information indicating a position of a vehicle with traveling information indicating traveling of the vehicle (In paragraph [0075], Sakurada discloses that the environmental state of an area is estimated based on “the environmental state values corresponding to all the vehicles 10 present in the corresponding area” where the examiner understands that the traveling information captured by the vehicles 10 must be associated with the position of the vehicle so that the information can be used to estimate the environmental state of the area the vehicle is in, as disclosed; see also paragraphs [0082], [0103], and [0120] where Sakurada discloses examples in which information on the location of the vehicle 10 is transmitted alongside the information indicating the environmental state);
storing and accumulating the information obtained in the associating (In paragraphs [0071]-[0072], Sakurada discloses that the vehicle related information (including a location state as disclosed in paragraph [0036]) is received and stored by the vehicle related information storage unit 202; in paragraphs [0083], [0104], and [0121], Sakurada discloses that the environmental state related information is also stored in the vehicle related information storage unit 202);
calculating an index value of the traveling information for each of the plurality of sectioned areas (In paragraph [0076], Sakurada discloses that “the environmental state estimation unit 205 estimates, for each of the areas, the environmental state of a corresponding area” by performing statistical processing (such as processing to calculate an average (index value)) relating to environmental state values calculated by the calculation unit 203) based on the information accumulated in the storing (In paragraphs [0035], [0073], and [0075], where Sakurada discloses that the estimation of the environmental state of an area is based on the environmental state related information corresponding to the vehicles present in the corresponding area, where the environmental state related information 
displaying the index value calculated in the calculating as traveling severity in an identifiable manner on a map displayed on a screen for each of the plurality of sectioned areas (In paragraph [0077], Sakurada discloses that the output information generation unit 206 generates information indicative of the environmental state estimated by the environmental state estimation unit 205 (index value calculated in the calculating as described above); in fig. 4 and paragraphs [0093], [0113], and [0129], Sakurada discloses that the output information generation unit 206 generates a map 400 displayed on a display device 26 so a user can visibly recognize the environmental state of each area; the examiner understands the environmental states as disclosed by Sakurada (for example rainfall, flooding, or visibility) to be examples of traveling severity under its broadest reasonable interpretation).
Although the examiner understands an index value corresponding to the environmental conditions such as rainfall or flooding to be a value at least affecting tire wear, Sakurada does not explicitly disclose wherein the index value is a value indicating a tire wear amount, and
wherein, in the calculating, the index value is corrected based on traveling-related information indicating a traveling-related matter that affects tire wear as a result of traveling of the vehicle.
However, Kakehi teaches calculating an index value of the traveling information (In paragraphs [0047]-[0049], Kakehi teaches that a tire condition coefficient is calculated based on an estimated road surface coefficient (based on traveling information indicating the traveling state of the vehicle) and a reference friction coefficient based on a road surface condition (such as dry or wet), where the tire condition coefficient is an index value that indicates the slipperiness of the vehicle due to a tire state such as tire wear);

wherein, in the calculating, the index value is corrected based on traveling-related information indicating a traveling-related matter that affects tire wear as a result of traveling of the vehicle (In paragraphs [0046]-[0047], Kakehi teaches that the tire condition coefficient is calculated based on an estimated road surface coefficient, which in turn is based on traveling information indicating the traveling state of the vehicle; in paragraph [0040], Kakehi teaches that the traveling information includes information such as vehicle speed and steering angle, which the examiner understands are parameters that may affect tire wear).
Kakehi is considered to be analogous to the claimed invention in that they both pertain to calculating a value that indicates tire wear corresponding to the position of a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement calculating an index value as taught by Kakehi with the vehicle traveling condition evaluation method of Sakurada, where the calculation of Kakehi depends on the environmental state of the vehicle (such as weather or road condition), and where Sakurada already discloses that the vehicle includes a rain sensor and wheel speed sensor in paragraph [0040]. The calculation of Kakehi is advantageous in that information regarding operation of the vehicles where the condition of the tire is relevant can be collected and statistically analyzed for further use as suggested by Kakehi in paragraphs [0067]-[0068]. For example, the state of the tire can be evaluated, and a notification can be generated indicating, for example “tire replacement, deterioration of the vehicle or the like as caution information indicating that the tire is slippery, thus helping the driver to drive safely” in paragraph [0058]. This is advantageous in that the safe and effective navigation of the vehicle is facilitated by influencing operation of the vehicle based on the state of the tire.

Regarding claim 2, Sakurada further discloses wherein in the dividing, each of the plurality of sectioned areas is configured to be set to any area (The claim language “to be set to any area” is generic, where the examiner understands that any area that is “set” or defined to meet this language; in paragraph [0035], Sakurada discloses that the areas may be a plurality of rectangular areas in a grid pattern), and
in the calculating, the index value of the traveling information is configured to be calculated for each of the plurality of sectioned areas which are set in the first step (In paragraph [0076], Sakurada discloses that “the environmental state estimation unit 205 estimates, for each of the areas, the environmental state of a corresponding area” by performing statistical processing (such as processing to calculate an average (index value)) relating to environmental state values calculated by the calculation unit 203).

Regarding claim 3, Sakurada further discloses wherein, in the displaying, the index value of the traveling information calculated for each of the plurality of sectioned areas in the calculating is identifiably displayed as the traveling severity on a road contained in the map displayed on the screen (In fig. 4 and paragraphs [0093], [0113], and [0129], Sakurada discloses that the output information generation unit 206 generates a map 400 displayed on a display device 26 so a user can visibly recognize the environmental state of each area; see fig. 4 where the visual indication of the environmental state is displayed for each area, including on the roads displayed on the map).


    PNG
    media_image1.png
    565
    632
    media_image1.png
    Greyscale

Fig. 4 of Sakurada (US 2020/0149919 A1)

Regarding claim 4, Sakurada further discloses wherein, in the dividing, the plurality of sectioned areas are managed for each country (In paragraph [0035], Sakurada discloses that, for example, the estimation target area (which is divided into the plurality of areas) may be set as a country; the examiner understands an embodiment in which each country is set as an estimation target area (with correspondingly “managed” pluralities of areas)).

Regarding claim 7, Sakurada discloses a vehicle traveling condition evaluation system (In fig. 1 and paragraphs [0033]-[0035], Sakurada discloses an environmental state estimation system 1; the 
a receiver that detects position information indicating a position of a vehicle (In fig. 2A and paragraph [0047]. Sakurada discloses a GNSS module 12 (of vehicle 10 of environmental state estimation system 1) that obtains positioning information indicating the location of the vehicle 10);
a sensor that measures traveling information indicating traveling of the vehicle (In fig. 2A and paragraphs [0040] and [0049]-[0052], Sakurada discloses that the vehicle 10 includes various sensors to detect environmental information of the vehicle as it travels including, for example, rain sensor 14, wheel speed sensor 15, steering angle sensor 16, and camera 17);
a storage (In fig. 2B and paragraphs [0062]-[0064], Sakurada discloses an auxiliary storage 22 (of center server 20 of environmental state estimation system 1); see also fig. 3 and paragraph [0070], where Sakurada discloses a vehicle related information storage unit 202 that can be implemented vis auxiliary storage 22) that stores map information (In paragraph [0088], Sakurada discloses that map information for the estimation target area is held in the center server 20), a plurality of sectioned areas obtained by dividing a map displayed on a screen based on the map information (In paragraph [0035], Sakurada discloses that the areas may be a plurality of areas formed by dividing an estimation target area; in paragraphs [0093], [0113], and [0129], Sakurada discloses that the plurality of areas are displayed on a map screen), and accumulates the position information and the traveling information associated with each other (In paragraph [0075], Sakurada discloses that the environmental state of an area is estimated based on “the environmental state values corresponding to all the vehicles 10 present in the corresponding area” where the examiner understands that the traveling information captured by the vehicles 10 must be associated with the position of the vehicle so that the information can be used to estimate the environmental state of the area the vehicle is in, as disclosed; in paragraphs [0071]-[0072], Sakurada discloses that the vehicle related information (including a location state as disclosed in 
a display that displays a map based on the map information stored in the storage unit (In paragraphs [0093], [0113], and [0129], Sakurada discloses that display device 26 (of the center server 20 of environmental state estimation system 1) displays a plurality of areas on the map screen; see also paragraph [0088] where Sakurada discloses that map information for the estimation target area is held in the center server 20); and
a processor and a memory storing a program therein, the program when executed causing the processor to function (In fig. 2B and paragraph [0066], Sakurada discloses a CPU 24 that “executes the various programs stored in the memory device 23, and implements the various functions of the center server 20 in accordance with the programs”) as:
a processing unit (In fig. 2B and paragraph [0066], Sakurada discloses a CPU 24 that implements the various functions of the center server 20) that calculates an index value for each of the plurality of sectioned areas (In paragraph [0076], Sakurada discloses that “the environmental state estimation unit 205 estimates, for each of the areas, the environmental state of a corresponding area” by performing statistical processing (such as processing to calculate an average (index value)) relating to environmental state values calculated by the calculation unit 203) based on the position information associated with the traveling information accumulated in the storage (In paragraphs [0035], [0073], and [0075], where Sakurada discloses that the estimation of the environmental state of an area is based on the environmental state related information corresponding to the vehicles present in the corresponding area, where the environmental state related information and location state information is stored in the vehicle related information storage unit 202 as described above), and causes the display to display the calculated index value as traveling severity in the map displayed on the display based on the position 
Although the examiner understands an index value corresponding to the environmental conditions such as rainfall or flooding to be a value at least affecting tire wear, Sakurada does not explicitly disclose wherein the index value is a value indicating a tire wear amount.
However, Kakehi teaches wherein the index value is a value indicating a tire wear amount (In paragraphs [0047]-[0049], Kakehi teaches that a tire condition coefficient is calculated based on an estimated road surface coefficient (based on traveling information indicating the traveling state of the vehicle) and a reference friction coefficient based on a road surface condition (such as dry or wet), where the tire condition coefficient is an index value that indicates the slipperiness of the vehicle due to a tire state such as tire wear).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement calculating an index value as taught by Kakehi with the vehicle traveling condition evaluation method of Sakurada, where the calculation of Kakehi depends on the environmental state of the vehicle (such as weather or road condition), and where Sakurada already discloses that the vehicle includes a rain sensor and wheel speed sensor in paragraph [0040]. The calculation of Kakehi is advantageous in that information regarding operation of the vehicles where the condition of the tire is relevant can be collected and statistically analyzed for further use as suggested by 

Regarding claim 8, Sakurada further discloses wherein, in the displaying, the index value of the traveling information calculated for each of the plurality of sectioned areas in the calculating is identifiably displayed as the traveling severity on a road contained in the map displayed on the screen (In fig. 4 and paragraphs [0093], [0113], and [0129], Sakurada discloses that the output information generation unit 206 generates a map 400 displayed on a display device 26 so a user can visibly recognize the environmental state of each area; see fig. 4 where the visual indication of the environmental state is displayed for each area, including on the roads displayed on the map).


    PNG
    media_image1.png
    565
    632
    media_image1.png
    Greyscale

Fig. 4 of Sakurada (US 2020/0149919 A1)

Regarding claim 9, Sakurada further discloses wherein, in the dividing, the plurality of sectioned areas are managed for each country (In paragraph [0035], Sakurada discloses that, for example, the estimation target area (which is divided into the plurality of areas) may be set as a country; the examiner understands an embodiment in which each country is set as an estimation target area (with correspondingly “managed” pluralities of areas)).

Regarding claim 12, Kakehi further teaches wherein the traveling information indicating traveling of the vehicle is an acceleration of the vehicle (In paragraph [0126], Kakehi teaches that the 

Regarding claim 13, Kakehi further teaches wherein the traveling information indicating traveling of the vehicle is a speed of the vehicle (In paragraph [0040], Kakehi teaches that the traveling information detection unit 23 includes a plurality of sensors that acquire parameters related to the traveling state of the vehicle such as a vehicle speed sensor).

Regarding claim 14, Kakehi further teaches wherein the traveling-related information includes a road surface condition or an environmental condition (In paragraphs [0047]-[0049], Kakehi teaches that a tire condition coefficient is calculated based on a reference friction coefficient based on a road surface condition such as dry, wet, or snow; although not referred to explicitly as “traveling information”, the examiner understands that the road surface condition/environmental condition is used to calculate the tire condition coefficient, and is considered to be traveling information in that it is information indicating a traveling-related matter).

Regarding claim 15, Kakehi further teaches wherein the processing unit corrects the index value based on traveling-related information indicating a traveling-related matter that affects tire wear as a result of traveling of the vehicle (In paragraphs [0046]-[0047], Kakehi teaches that the tire condition coefficient is calculated based on an estimated road surface coefficient, which in turn is based on traveling information indicating the traveling state of the vehicle; in paragraph [0040], Kakehi teaches that the traveling information includes information such as vehicle speed and steering angle, which the examiner understands are parameters that may affect tire wear).

s 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada and Kakehi, in view of Sliney (US 2020/0064147 A1).

Regarding claim 5, the combination of Sakurada and Kakehi does not explicitly disclose wherein, in the dividing, an index value for a setting range larger than each of the plurality of sectioned areas is calculated based on the index value for each of all the plurality of sectioned areas included in the setting range.
However, Sliney teaches wherein, in the dividing, an index value for a setting range larger than each of the plurality of sectioned areas is calculated based on the index value for each of all the plurality of sectioned areas included in the setting range (In paragraphs [0069]-[0070], Sliney teaches determining a road characteristic value (index value) for a segment (setting range) comprising a plurality of increments (sectioned areas), where calculating a particular segment-specific value of a particular characteristic for a particular segment might entail summing the increment-specific values of that particular characteristic over all the increments that comprise the particular segment, and where the summation might be converted to an average, by dividing the summation by the number of increments that comprise the segment).
Sliney is considered to be analogous to the claimed invention in that they both pertain to determining a statistical value to represent an index value for some segment of map data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement averaging the index values of the areas contained in a range to obtain the index value of the range as taught by Sliney with the vehicle traveling condition evaluation method of Sakurada and Kakehi, where the values do not have to be recalculated from the vehicle information to determine the value over a large range encompassing multiple areas for which a value has already been calculated, which is advantageous in facilitating a more efficient process in determine the value for the 

Regarding claim 10, the combination of Sakurada and Kakehi does not explicitly disclose wherein, in the dividing, an index value for a setting range larger than each of the plurality of sectioned areas is calculated based on the index value for each of all the plurality of sectioned areas included in the setting range.
However, Sliney teaches wherein, in the dividing, an index value for a setting range larger than each of the plurality of sectioned areas is calculated based on the index value for each of all the plurality of sectioned areas included in the setting range (In paragraphs [0069]-[0070], Sliney teaches determining a road characteristic value (index value) for a segment (setting range) comprising a plurality of increments (sectioned areas), where calculating a particular segment-specific value of a particular characteristic for a particular segment might entail summing the increment-specific values of that particular characteristic over all the increments that comprise the particular segment, and where the summation might be converted to an average, by dividing the summation by the number of increments that comprise the segment).
Sliney is considered to be analogous to the claimed invention in that they both pertain to determining a statistical value to represent an index value for some segment of map data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement averaging the index values of the areas contained in a range to obtain the index value of the range as taught by Sliney with the vehicle traveling condition evaluation method of Sakurada and Kakehi, where the values do not have to be recalculated from the vehicle information to determine the value over a large range encompassing multiple areas for which a value has already been calculated, which is advantageous in facilitating a more efficient process in determine the value for the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665